DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0 Pilot Amendment

	Examiner considers that the amendment to the claimed subject matter presented after Final Rejection OA dated 10/21/2021 has the potential to overcome the rejection presented in that OA as a narrowing amendment excluding the range of resistance to draw taught by the Crooks reference.
	After further search and consideration Examiner found the Hayworth reference (US 5632287) which discloses a resistance to draw which reads on the claimed range of resistance to draw.  See col. 2, ll. 1-7 which disclose a draw resistance of 3-15 mm H20.  Examiner considers that Hayworth is combinable with Crooks and that Hayworth recognizes that there may be different sizes and shapes of smoking articles other than planar/flat (see col. 2, ll. 32-38).  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges.
Examiner considers that the Boll (US 2010/0154808) reference (see [0034]) might be a further rejection under 35 U.S.C. 103 as it teaches a resistance to draw of 20 mm H2O and indicates that the denier can be optimized to tune overall resistance to draw of the article.  
Boll or Hayworth may be utilized as a single-reference 103 with routine optimization of denier or even stronger as a combination with a reference that teaches a denier of a filter between 8 and 12, such as Crooks 2 (US 2005/0066981) see [0010].

Additional searching may yet yield additional rejection under 35 U.S.C. 102 for the amended claim.  Examiner considers that Clarke (DE 60310596) might be useful in a rejection under 35 U.S.C. 102 subject to further search and consideration.
	Therefore, proposed amendment is probably not allowable and thus cannot be entered.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743